      Case 1:18-cv-05320-GBD-SN Document 52 Filed 01/24/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Terrorist Attacks on September 11,        03-md-1570
2001                                            (GBD)(SN) ECF Case


This document relates to: Roberta Agyeman, et al. v. Islamic Republic of Iran
Case Number: 1:18-cv-05320 (GBD) (SN)


                         CLERK’S CERTIFICATE OF DEFAULT

               I, Ruby J. Krajick, Clerk of the United States District Court for the Southern

District of New York (“SDNY”), do hereby certify that this action was commenced on

June 13, 2018, and Plaintiffs’ Complaint and Summons (filed on June 15, 2018) and

Plaintiffs’ First Notice of Amendment, Second Notice of Amendment, Third Notice of

Amendment, Fourth Notice of Amendment (filed on June 26, 2018), and Notice of Suit,

were served upon defendant the Islamic Republic of Iran as follows:

               As evidenced by Letter dated October 30, 2018 from Jared Hess, Attorney

Advisor, Overseas Citizens Services, Office of Legal Affairs, United States Department

of State, to Ruby J. Krajick, Clerk of Court, service was effectuated on Defendant Iran

on September 26, 2018, when the U.S. Department of State, assisted by the Foreign

Interests Section of the Embassy of Switzerland in Tehran delivered the Service

Documents to the Iranian Ministry of Foreign Affairs under cover of diplomatic note

number 1078-IE. See Affidavit of Service, ECF 51.

               I further certify that the docket entries indicate that Defendant Iran has not

filed an answer or otherwise moved with respect to the Complaint, as amended, herein.

The default of the defendant the Islamic Republic of Iran is hereby noted.




docs-100071017.2
       Case 1:18-cv-05320-GBD-SN Document 52 Filed 01/24/19 Page 2 of 2




Dated: New York, New York

                   , 20                           RUBY J. KRAJICK,
                                                    Clerk of Court


                                         By: _____________________________
                                                     Deputy Clerk




docs-100071017.2
